DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered. 
This action is in response to the papers filed on October 20, 2021 and September 23, 2021.  Applicants’ arguments and amendments to the claims filed September 23, 2021 have been entered.  Claims 1 and 4 have been amended, claims 2, 3, 5, and 8-10 have been cancelled, and no claims have been newly added.  Claims 1, 4, 6, 7, and 11-24 are pending.  Claims 11-24 stand withdrawn.  Claims 1, 4, 6, and 7 are under current examination.    
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the United States Provisional Patent Application Serial No. 62/425,870 filed November 23, 2016; and PCT Patent Application Serial No. IB2017/001536 filed on November 17, 2017.

Withdrawn Claim Rejections - 35 USC § 103
	      Claims 1, 4-7, and 9-10 14 were rejected in the Office Actions mailed July 23, 2021 and October 6, 2021 under 35 U.S.C. 103 as being unpatentable over Walsh et al. (Pub. No.: US2009/0093365; Pub. Date: Apr. 9, 2009 as evidenced by Zhou et al. (Composites Part B 76 (2015) 180-191) and JRS Pharam Family (Arbocel Powdered Cellulose Oct 24. 2016 https://www.jrspharma.com/pharma_en/products-services/excipients/fillers/functional-fillers-arbocel.php).  Applicant has amended base claim 1 to include the limitations wherein the seed coating compost ion comprises 70-95% by weight of polyvinylpyrrolidone, where the polyvinylpyrrolidone has a molecular weight in a range of 9,000-11,000 and 5 to 30% by weight of a polymeric binder other than polyvinylpyrrolidone.  The prior art does not disclose the instantly claimed seed coating composition with the newly added weight rations and the molecular weight of the polyvinypyrrolidone.  Accordingly, the rejection is hereby withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory T. Lowen on December 23, 2021.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 1 has been amended as follows:
In line two, the range “70-95%" has been deleted and replaced with –a range from greater or equal to 70 to less than 95%-.
In line four the range “5-30%" has been deleted and replaced with –a range from greater or equal to 5 to less than 30%.
Claim 11 has been cancelled. 
Claim 12 has been cancelled. 
Claim 13 has been cancelled. 
Claim 14 has been cancelled. 
Claim 15 has been cancelled. 
Claim 16 has been cancelled. 
Claim 17 has been cancelled. 
Claim 18 has been cancelled. 
Claim 19 has been cancelled. 
Claim 20 has been cancelled. 
Claim 21 has been cancelled. 

Claim 23 has been cancelled. 
Claim 24 has been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest a a seed coating composition comprising:70-95% by weight of polyvinylpyrrolidone, where the polyvinylpyrrolidone has a molecular weight in a range of 9,000-11,000; by weight of a polymeric binder other than polyvinyl pyrrolidone; a filler comprising talc; and a fibrous material comprising cellulose fibers having a median volume particle diameter value D(v,0.5) in a range 10-120 um.  

	The closest prior art is Walsh et al. (Pub. No.: US2009/0093365; Pub. Date: Apr. 9, 2009) and Devisetty et al. (Pub. No.: 2013/0053244; Pub. Date: Feb. 28, 2013) as evidenced by Agrimer VA (Ashland; product monograph vinyl pyrrolidone/vinyl acetate copolymers 2020).  Walsh discloses a seed coating composition (abstract) comprising base layer, an intermediate layer and an outer layer [0012], wherein the base layer comprises a binder up to 75% weight comprising of a mixtures of polymers and copolymers including  polyvinylpyrrolidone  and  polyvinyl acetate [0014], the intermediate layer comprises wood flour [0018], and the outer layer comprises talc [0020].  

The instant invention is the first to seed coating composition comprising: 70-95% by weight of polyvinylpyrrolidone, where the_polyvinylpyrrolidone has a molecular weight in a range of 9,000-11,000; by weight of a polymeric binder other than polyvinyl pyrrolidone; a filler comprising talc; and a fibrous material comprising cellulose fibers having a median volume particle diameter value D(v,0.5) in a range 10-120 um.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 4, 6, and 7 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/          Primary Examiner, Art Unit 1617